1 Reported in 265 N.W. 23.
This proceeding was instituted by the board of law examiners for the disbarment or discipline of Harold R. McGrath, an attorney at law in this state. The matter was referred to the Honorable Anton Thompson, one of the judges of the seventh judicial district, as referee, to take evidence, make findings of fact, and report the same to this court.
The findings of fact, which are unchallenged, establish that the respondent misappropriated various sums of money amounting in all to $3,978.91. Most of this was from three of his clients, the balance from another attorney with whom he had a partnership arrangement. Restitution was made of $575. One hundred and twenty-five dollars was "forgiven" in a compromise settlement. The acts of misconduct warrant service discipline. In re Disbarment of Waters, 192 Minn. 262, 256 N.W. 139.
It is ordered that judgment be entered disbarring the said Harold R. McGrath and that his name be stricken from the roll of attorneys in this state. *Page 352